DETAILED ACTION
1. Applicant's response, filed 10 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Claim Status
4. Claims 1-42 are currently pending. 
Claims 8, 15-17, 19-21, 23, 31, 38-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are under examination herein.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected.
Claim 1 is objected to.

Priority
5. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/410,783 filed 20 October 2016 and U.S. Provisional Application No. 62/333,653 filed 9 May 2016. The claims to the benefit of priority are acknowledged. As such, the effective filing date of claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 is 9 May 2016.

Claim Objections
6. Claim 1 is objected to because of the following informalities: Claim 1 has two steps labeled as b). The second step b) should be changed to step c).  Appropriate correction is required.

Claim Interpretation
7. Claim 22 recites “wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence of n-nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in a certain region of x nucleotides in length actually observed and fixed in the plurality of genomes as a function of a length of the region”. These limitations define functional limitations by which the context dependent tolerance score is defined but do not require that these calculations or evaluations are carried out within the metes and bounds of the claimed invention. Rather, the prior art should demonstrate that any context dependent tolerance score would have the same properties as that defined by the functional limitations above.
Claim 24 recites “the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes”. These limitations define functional limitations by which the highly conserved genomic region is defined but do not require that these calculations or evaluations are carried out within the metes and bounds of the claimed invention. Rather, the prior art should demonstrate that any highly conserved genomic region would have the same properties as that defined by the functional limitations above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 1-7, 9-14 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claim 1, and those claims dependent therefrom, recite “determining a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes”. It is unclear if the step of determining a highly conserved genomic region is intended to require that the determination is based on an observed context dependent tolerance score being greater than an expected context dependent tolerance score or if the determination of a highly conserved genomic region can be performed by any method as long as the identified region also has the property that an observed context dependent tolerance score is greater than an expected context dependent tolerance score for that region. Furthermore, if the former interpretation is correct, then it is unclear if the claims require actually calculating the observed context dependent tolerance score and expected context dependent tolerance score before comparing them and for how many regions this calculation is performed within the metes and bounds of the claimed invention or if the determining merely encompasses comparing observed context dependent tolerance scores and expected context dependent tolerance scores that were previously determined outside the metes and bounds of the claimed invention. For examination purposes, it is interpreted that the step of determining a highly conserved genomic region is intended to require that the determination is based on an observed context dependent tolerance score being greater than an expected context dependent tolerance score and  merely encompasses comparing observed context dependent tolerance scores and expected context dependent tolerance scores that were previously determined outside the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exceptions: 
Claim 1 recites a) identifying a presence of at least one genomic sequence variant in a nucleic acid sequence of an individual; b) determining a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes; and c) determining if the at least one genomic sequence variant occurs in the highly conserved genomic region.
Claim 24 recites a) identifying a presence of at least one genomic sequence variant in a nucleic acid sequence of an individual; and b) determining if the at least one genomic sequence variant occurs in a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes.
Claims 2-3, 5, 25-26 and 28 recite further limitations on the type and size of the nucleic acid sequence.
Claim 4 and 27 recite further limitations on the number of the plurality of genomes.
Claims 6-7 and 29-30 recite further limitations on the type or number of genomic sequence variants.
Claims 9-10 and 32-33 recite further limitations on the size of the unique nucleic acid sequence and region of nucleotides.
 Claims 11-13 and 34-36 recite further limitations on the type of highly conserved genomic region.
Claims 18 and 41 recite prognosing a cancer in the individual based on the determination in step b). 
Claims 14 and 37 recite further limitations on the value of the observed context dependent score that defines the highly conserved genomic region.
Claim 22 recites a) determining at least one genomic sequence variant in a DNA sequence of the individual; wherein the genomic sequence variant is a difference of at least one nucleotide in the individual when compared to a corresponding position in a reference genome; and b) determining if the at least one genomic sequence variant occurs within a region with a context dependent tolerance score below a preset threshold, wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in a certain region of x nucleotides in length actually observed and fixed in the plurality of genomes as a function of a length of the region.
Determining the presence of a genomic sequence variant is similar to the concept of comparing sequences to determine the existence of alterations in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) that the courts have identified as a mental process. The steps for determining a highly conserved genomic region and determining if the region occurs in a highly conserved genomic region or in a region with a context dependent tolerance score below a preset threshold under their broadest reasonable interpretation equate to a generic recitation of analyzing data that equates to merely determining if the region with the variant has a particular property, which is a simple data comparison or evaluation that can be practically performed in the human mind as claimed. The limitations of the dependent claims do not recite any further limitations that would result in the instant claim limitations being impractical to carry out in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claim 24, and those claims dependent therefrom, recite performing the data analysis as an application executed on a computer comprising at least one processor, a memory and an operating system and claim 1, and those claims dependent therefrom, recite carrying out the determining step using at least one computer processor, there are no additional limitations that indicate that this computer system or computer processor are anything other than a generic computer system or generic computer processor. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, claims 18 and 41 recite prognosing cancer in an individual based on the determination if the at least one genomic sequence variant occurs in a highly conserved genomic region. This recitation recites a correlation between the presence of a variation in a specific region and the prognosis of cancer in an individual that is similar to the concepts of a relationship between a genotype and risk of QTc prolongation after administration of iloperidone in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts have identified as a law of nature. Therefore, the claims recite a correlation between a natural state of the individual, the presence of a particular variant in a particular region of the genome, and the prognosis of cancer that is a law of nature. As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment. Specifically, the claims recite the following additional elements:
Claim 1, and those claims dependent therefrom, recite carrying out the determining steps using at least one computer processor.
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
There are no limitations that indicate that the claimed computer system or computer processor require anything other than a generic computing system. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 2-7, 9-14, 18, 22, 25-30, 32-37 and 41 do not recite any elements in addition to the recited judicial exception. As set forth in MPEP 2106.04.II.A.2, claims that do not recite additional elements are insufficient to integrate the recited judicial exception into a practical application. As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment. The instant claims recite the following additional elements:
Claim 1, and those claims dependent therefrom, recite carrying out the determining step using at least one computer processor.
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
As discussed above, there are no additional limitations to indicate that the claimed computer system or computer processor require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 2-7, 9-14, 18, 22, 25-30, 32-37 and 41 do not recite any elements in addition to the recited judicial exception and thus do not recite any additional elements to provide an inventive concept that is significantly more than the recited judicial exception. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are not patent eligible.

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 
10. Applicant asserts that claim 1 is not abstract because the determination step for the highly conserved genomic region cannot be considered a judicial exception “mental step” because it is not humanly possible to use pen/paper and a human mind to perform such a highly computationally intensive task (pg. 12, paras. 4-6 of Applicant’s Remarks). This argument is not persuasive.
The instant claims do not recite any limitations of any complex computations that are being performed in the instant claims for the determination step. As discussed above, the broadest reasonable determination of the determination step for the highly conserved genomic region as claimed is that the determination is based on an observed context dependent tolerance score being greater than an expected context dependent tolerance score and  merely encompasses comparing observed context dependent tolerance scores and expected context dependent tolerance scores that were previously determined outside the metes and bounds of the claimed invention. The broadest reasonable interpretation of the claims merely involves making a simple judgment based on data related to the variant, which can be practically performed in the human mind as claimed.

Conclusion
13. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631